DETAILED ACTION

Response to Amendment

This Office Action is responsive to applicant’s Remarks filed on April 27, 2021.  

Claims 1-4, 6-12, 14-17, and 19-23 are currently pending, of which, claims 5, 13, and 18 were cancelled, claims 1-4, 6-12, 14-17, and 19 were amended, and claims 21-23 were newly added.
                                                    
Claims Objection

Claim 2 is objected due to following abnormalities:
In claim 2, line 1, “comprising during a power saving state, at least one of” should be changed to – comprising: performing during a power saving state, at least one of.
Appropriate correction is required.
                                                  

Claim Rejections - 35 USC §112
Claims 1-4, 6-8, and 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In independent claim 1 (line 13), it is unclear for reciting "stopping the monitoring via the one or more first search space sets of the BWP”.
 What does the monitoring relate to?      
             Claims 2-4, 6-8, and 22 are also rejected for being dependent 	
             on their rejected base claim 1.


Claim Rejections - 35 USC § 103




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon,  and the rationale supporting the rejection, would be the same under either status. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections   set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 9, 14-17, and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. in U.S. Publication No. 2019/0305867 A1, hereinafter referred to as Tseng, which claims the benefit of and priority to a Provisional U.S. Patent Application Ser. No. 62/650,729 filed on Mar. 30, 2018, hereinafter referred to as Prov’29, and in view of Eriksson et al. in U.S. Publication No. 2017/0264417 A1, hereinafter referred to as Eriksson.

	
Regarding claim 1, Tseng discloses a method comprising:
receiving, by a wireless device, configuration parameters of a cell, wherein the configuration parameters indicate one or more first search space sets of a bandwidth part (BWP) of the cell and one or more second search space sets of the BWP of the cell (receiving configuration, e.g., search space configuration, of four BWPs per carrier, e.g., cell, wherein each BWP is configured with ten search spaces, [para.53 or Fig.1 in  Tseng or Fig.1 in Prov’29] and wherein configuration parameters also include control resource set {CORESET}, slot format indicator [SFI] [para.54 in Tseng, or section a) in pg.1 of Prov’29]); 
monitoring first control channel candidates  via the one or more first search space sets of the BWP (trying to decode all {first} PDCCH candidates, e.g., monitoring first control channel candidates, that are included in each {first} one of search space occasions, after receiving the search space configuration, para.55 in Tseng, or last paragraph of pg.1 in Prov’29); 
(being instructed to activate/ deactivate one or more search spaces within one or more BWPs through DCI signaling [para.60] where DCI signaling/ control signaling can be sent to different UEs [para.68 in Tseng, or section “Embodiment #1 – Intra-BWP search space (de)activation, pg.4in Prov’29]);
based on the first DCI, deactivating search space (based on receiving {first} DCI indicating deactivation of search space, deactivate search space, para.62 in Tseng, or section “Embodiment #1 – Intra-BWP search space (de)activation, pg.4in Prov’29 ):
stopping the monitoring via the one or more first search space sets of the BWP (stopping decoding PDCCH candidates within a {first} search space, para.62 in Tseng, or 1st para. of pg.7 in Prov’29); and 
            starting monitoring second control channel candidates via the one or more second search space sets of the BWP when activating another search space set (starting monitoring new {second}  search space, or decoding PDCCH candidates of {second} search space occasion in case of receiving activation message, para.72, lines 1-12 and para.75 in Tseng, or 3rd para. of pg.7 in Prov’29); and 
receiving, during the monitoring the second control channel candidates, second DCI (during decoding of {second} PDCCH candidates, receiving DCI message for deactivation of second search space, para.81-85 in Tseng, or section “Embodiment #1 – Intra-BWP search space (de)activation, pg.4in Prov’29]).
Tseng does not disclose deactivating the first search space set and activating the second search space set can be performed as steps in the switching process from one or more first search space sets to one or more second search spaces of the BWP, based on receiving a {first} DCI; which is  known in the art and commonly applied in wireless data communications field, as suggested in Eriksson’s disclosure as below.
Ericksson, from the similar field of endeavor, teaches deactivating the first search space set and activating the second search space set can be performed as steps in the switching process from one or more first search space sets to one or more second search spaces of the BWP, based on receiving a first DCI (wireless device search space modifications, e.g., adding/ deleting/ moving, are signaled in {first} DCI, include deleting/ deactivating oldest search space location, to wireless device, when adding a new search space location, or having earliest allocated search space location being replaced with one or several new search space location(s) [para.58], so as wireless device monitors downlink channels defined at new search space locations, e.g., monitoring fewer channels for {first} DCI [para. 58, 95, and 107). 
Therefore, it would be appreciated by one of ordinary skill in the art at the time before the claimed invention was filed to implement the feature of receiving instructions for switching/ altering/ reducing search spaces, e.g., first DCI -- into the method of  monitoring control channel candidates defined in search spaces – 


Regarding claim 6, Tseng in view of Eriksson further disclose based on the second DCI indicating switching from the one or more second search space sets of the BWP to the one or more first search space sets of the BWP (receiving {second} DCI message for deactivation of second search space, see para.81-85 in Tseng): 
stopping the monitoring the second control channel candidates via the one or more second search space sets of the BWP (stopping decoding PDCCH candidates within a {first} search space, see para.62 in Tseng); and 
starting monitoring third control channel candidates via the one or more first search space sets of the BWP (starting monitoring new {third}  search space, or decoding PDCCH candidates of {third} search space occasion in case of receiving activation message, [see  para.72, lines 1-12 and para.75 in Tseng], or wireless device search space modifications, e.g., adding/ deleting/ moving, are signaled in DCI, include deleting/ deactivating oldest/ second search space location, to wireless device, when adding new/ third search space location, or having earliest/ second allocated search space location being replaced with one or several new/ third search space location(s) [para.58], so as wireless device monitors downlink channels defined at new/ third search space locations, e.g., monitoring fewer channels/ control channel candidates, for DCI [see para. 58, 95, and 107 in Eriksson). 


Regarding claim 9, Tseng discloses a method comprising:

receiving, by a wireless device, configuration parameters of a cell, wherein the configuration parameters indicate one or more first search space sets of a bandwidth part (BWP) of the cell and one or more second search space sets of the BWP of the cell (receiving configuration, e.g., search space configuration, of four BWPs per carrier, e.g., cell, wherein each BWP is configured with ten search spaces, [para.53 or Fig.1] and wherein configuration parameters include control resource set {CORESET}, slot format indicator [SFI] [para.54]); 
receiving a first command indicating an activation of the cell (receiving search space activation message, wherein search space is configured in a cell, para.18 and 64); 
monitoring first control channel candidates  via the one or more first search space sets of the BWP (trying to decode all {first} PDCCH candidates, e.g., monitoring first control channel candidates, that are included in each {first} one of search space occasions, after receiving the search space configuration, para.55);
 receiving first downlink control information (DCI) associated with a plurality of wireless devices, indicating activating/ deactivating one or more first search space sets (being instructed to activate/ deactivate one or more search spaces within one or more BWPs through {first} DCI signaling [para.60] where DCI signaling/ control signaling can be sent to different UEs [para.68]);
based on the first DCI, deactivating search space or stop decoding PDCCH candidates (based on receiving {first} DCI indicating deactivation of search space, stop decoding PDCCH candidates, para.62);
receiving, after switching, second DCI (after switching, receiving search space deactivation in {second} DCI message for deactivation of second search space, para.82).
Tseng does not disclose deactivating the first search space set and activating the second search space set can be performed as steps in the switching process from one or more first search space sets to one or more second search spaces of the BWP, based on receiving a {first} DCI; which is  known in the art and commonly applied in wireless data communications field, as suggested in Eriksson’s disclosure as below.
Ericksson, from the similar field of endeavor, teaches deactivating the first search space set and activating the second search space set can be performed as steps in the switching process from one or more first search space sets to one or more second search spaces of the BWP, based on receiving a {first} DCI (wireless device search space modifications, e.g., adding/ deleting/ moving, are signaled in {first} DCI, include deleting/ deactivating oldest/ first search space location, to wireless device, when adding a new/ second search space location, or having earliest/’ first allocated search space location being replaced with one or several new/ second search space location(s) [para.58], so as wireless device monitors downlink channels defined at new/ second search space locations, e.g., monitoring fewer channels for DCI [para. 58, 95, and 107). 
Therefore, it would be appreciated by one of ordinary skill in the art at the time before the claimed invention was filed to implement the feature of receiving instructions for switching/ altering/ reducing search spaces, e.g., second DCI -- into the method of  monitoring control channel candidates defined in search spaces – wherein such method includes deleting/ deactivating old search space, which involves stopping monitoring control channels in old search space, and using/ activating an updated search space, which includes starting monitoring control channel candidates in updated search space; thus ensuring  that the wireless device only needs to monitor relevant control channels for DCI – while efficiently using resources used for decoding  -- in a particular situation as in power saving mode operations. 


Regarding claim 14, Tseng in view of Eriksson further disclose:
stopping the monitoring the first control channel candidates via the one or more first search space sets (stopping decoding PDCCH candidates within a {first} search space, see para.62 in Tseng); and 
starting the monitoring the second control channel candidates via the one or more second search space sets (starting monitoring new {second}  search space, or decoding PDCCH candidates of {second} search space occasion in case of receiving activation message, see para.72, lines 1-12 and para.75 in Tseng,  or wireless device search space modifications, e.g., adding/ deleting/ moving, are signaled in DCI, include deleting/ deactivating oldest/ first search space location, to wireless device, when adding a new search/ second space location, or having earliest/ first allocated search space location being replaced with one or several new/ second search space location(s) [para.58], so as wireless device monitors downlink channels defined at new/ second search space locations, e.g., monitoring fewer channels for DCI [see para. 58, 95, and 107 in Eriksson). 


Regarding claim 15, claim 15 is rejected for substantially same reasons as applied to claim 9, except that claim 15 is a method performed from the base station perspective, and wherein Tseng in view of Eriksson [in claim 15] also discloses sending at least one packet via at least one first downlink channel (sending one downlink packet, which includes search space (de)activation message via PDCCH, e.g., {first} downlink channel, see para.75 in Tseng) and receiving, based on the second DCI, an uplink transmission associated with at least one wireless device of a plurality of wireless devices (receiving uplink from UEs according to grant, if UE decodes successfully, see para.117 in Eriksson). 


Regarding claim 16, Tseng in view of Eriksson further disclose the DCI indicates uplink radio resource allocation of the cell (DCI is used for uplink allocation of resources, see para.48 in Tseng).



Regarding claim 17, Tseng in view of Eriksson further disclose sending a downlink transport block wherein the second DCI indicates downlink radio resource allocation of the cell (sending downlink data in transport format, [see para.2, lines 1-10 in Ericksson], wherein DCI indicates specified downlink channels, [see para.58 in Tseng]).


Regarding claim 19, Tseng in view of Eriksson further disclose the configuration parameters indicate, for the one or more second search space sets of the BWP, at least one of:
(search space configuration includes CORESET ID, see para.54 in Tseng, or Table 1, pg.2 of Prov’29); 
a number of symbols (search space configuration includes CORESET symbols, see para.54 in Tseng, or Table 1, pg.2 of Prov’29); 
a set of resource blocks (search space configuration includes CORESET frequency resource locations, see para.54 in Tseng, or Table 1, pg.2 of Prov’29); or
a control channel element-to-resource element group mapping indicator.


Regarding claim 20, Tseng in view of Eriksson further disclose the cell comprises at least one of: a primary cell; or a secondary cell (comprising PCell or SCell, see para.50 in Tseng).


Regarding claim 22, Tseng in view of Eriksson further disclose wherein the first DCI comprises a slot format indicator indicating a slot format (search space configuration, e.g., search space deactivation, associated with DCI, may include Slot Format Indicator (SFI), see para.54 in Tseng, or  section a) of pg.1 in Prov’29).


		

Regarding claim 21, claim 21 is rejected for substantially identical reasons as applied to claim 22, except that claim 21 is recited from the perspective of the base station.


Regarding claim 23, claim 23 is rejected for substantially identical reasons as applied to claim 22.


Claims 2-3 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng in view of Eriksson, as applied to claims 1 and 9 above, respectively, and further in view of Nam et al. in U.S. Publication No. 2019/0342898 A1, hereinafter referred to as Nam’98, which claims the benefit of U.S. Provisional Patent Application No. 62/665,961 filed May 02, 2018, hereinafter referred to as Prov’61.

Regarding claim 2, Tseng in view of Eriksson do not further disclose performing, during a power saving state, at least one of: not transmitting uplink data via a physical uplink shared channel of the cell; not transmitting a preamble via a physical random access channel of the cell; or not receiving  downlink transport blocks via the cell; which are known in the Nam’98 disclosure as below.
Nam’98, from the similar field of endeavor, teaches:
performing, during a power saving state, at least one of: not transmitting uplink data via a physical uplink shared channel of the cell (not transmitting PUSCH, e.g., uplink data, para.96, lines 1-10 in Nam’98, or para.95 in Prov’61); not transmitting a preamble via a physical random access channel of the cell; or not receiving downlink transport blocks via the cell.
Thus, it would be appreciated by one of ordinary skill in the art to stop transmitting via a physical uplink shared channel of the cell during the power saving state; thus efficiently supporting cell resource management for power efficient operations. 


Regarding claim 3, Tseng in view of Eriksson do not disclose performing, during a power saving state, at least one of: transmitting one or more sounding reference signals or transmitting one or more channel state information reports for the cell; which is known in the art and commonly applied in wireless data communications field, as suggested in Nam’98 disclosure as below.
Nam’98, from the similar field of endeavor, teaches that urgent traffic, e.g., ultra-reliable low latency communications (URLLC) or grant-free uplink para.99, lines 2-28 in Nam’98 or para.98 in Prov’61). 
Thus, it would be appreciated by one of ordinary skill in the art to, during the power saving state, to transmit at least one or more sounding reference signals or channel state information reports for the cell; thus efficiently supporting  synchronization with a base station by providing important information for the base station to carry out critical operations for subsequent data transmission in a power saving mode scenario. 

Regarding claims 10-11, claims 10-11 are rejected for substantially identical reasons as applied to claims 2-3, respectively.


Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng in view of Eriksson, as applied to claims 1 and 9 above, respectively, and further in view of Nam et al. in U.S. Publication No. 2019/0349806 A1, hereinafter referred to as Nam’06, which claims the benefit of U.S. Provisional Patent Application No. 62/669,814 filed May 10, 2018, hereinafter referred to as Prov’14.
	

Regarding claim 4, Tseng in view of Eriksson do not further disclose during the monitoring the first control channel candidates via the one or more first  search space sets of the BWP, not monitoring the second control channel candidates via the one or more second search space sets of the BWP; which is known in the art and commonly applied in wireless data communications field, as suggested in Nam’06 disclosure as below.
Nam’06, from the similar field of endeavor, teaches during the monitoring the first control channel candidates via the one or more first  search space sets of the BWP, not monitoring the second control channel candidates via the one or more second search space sets of the BWP (not be configured to monitor inactive control channel monitoring set, e.g., second control channel candidates,  [para.116, lines 19-24 in Nam’06, or para.113 in Prov’14] wherein control channel monitoring set comprises CORESET and search space {SS}, [para.115]); which would be desirable to not monitor second {inactive} control channels candidates of second search space sets; thus saving UE power otherwise spent in monitoring inactive control channel candidates. 

Regarding claim 12, claim 12 is rejected for substantially identical reasons as applied to claim 4.


Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng in view of Eriksson, as applied to claim 1 above, and further in view of  Yi et al. in U.S. Publication No. 2019/0223097 A1, hereinafter referred to as Yi.

Regarding claim 7, Tseng in view of Eriksson do not further disclose based on the first DCI setting, setting the BWP of the cell to a power saving state, wherein the BWP comprises at least one of: a default BWP indicated by a radio resource control message; an active BWP; or an initial active BWP indicated by the radio resource control message; which is known in the art and commonly applied in wireless data communications field, as suggested in Yi’s disclosure as below.
Yi, from the same endeavor, teaches based on the first DCI setting, setting the BWP of the cell to a power saving state, wherein the BWP comprises at least one of: a default BWP indicated by a radio resource control message; an active BWP; or an initial active BWP indicated by the radio resource control message (triggering PSM active state [para.63] or configuring second RF bandwidth, e.g., BWP to power saving state, para.110), wherein the BWP comprises at least one of:
a default BWP indicated by a radio resource control message (wherein second RF bandwidth corresponds to default minimum bandwidth, [para.110] and is configured by higher layer/ RRC [para.61]; 

an initial active BWP indicated by the radio resource control message.
Therefore, it would be appreciated by one of ordinary skill in the art to set the BWP (in default or active or initial active state) to a power savings state; thus minimizing processing of control channels in some particular situations.


Regarding claim 8, Tseng in view of Eriksson and Yi further disclose wherein the BWP is in an active state and the monitoring the first control channel candidates via the one or more first search space sets comprises monitoring the first control channel candidates via the one or more first search space sets of the BWP in the active state (trying to decode all {first} PDCCH candidates, e.g., monitoring first control channel candidates, that are included in each {first} one of search space occasions, after receiving the search space configuration, see para.55 in Tseng).



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gong, Jung, Kim, Liao, Nam’17, Sun, and Yeo are all cited to show that providing improved resource management by monitoring an initial resource set in a non-power saving state, and monitoring a reduced resource set in a power saving state  – would ensure that the wireless device only needs to monitor relevant control channels for DCI – while efficiently using resources used for decoding  -- in a particular situation as in power saving mode operations, similar to the claimed invention.



Conclusion



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUYEN THAI whose telephone number is (571)270-7245.  The examiner can normally be reached on Monday-Friday, 9:00am-5:30pm. 
Examiner interviews are available via telephone, in-person, and videoconferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request(AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
     

	/C.Q.T./
	/ALPUS HSU/     Primary Examiner, Art Unit 2465